United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 00-1942
                                 ________________

Rhonda Smith, Individually and as          *
representative of all persons              *
similarly situated,                        *
                                           *       Appeal from the United States
             Appellee,                     *       District Court for the
                                           *       Eastern District of Missouri.
      v.                                   *
                                           *
American States Preferred Insurance        *
Company,                                   *
                                           *
             Appellant.                    *

                                 ________________

                                 Submitted: January 10, 2001
                                     Filed: May 14, 2001
                                 ________________

Before WOLLMAN, Chief Judge, FAGG and HANSEN, Circuit Judges.
                          ________________

HANSEN, Circuit Judge.

       American States Preferred Insurance Company (American States) appeals the
district court's1 remand order. Because we lack jurisdiction to review this decision, we



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
dismiss this appeal. See Vincent v. Dakota, Minn. & E. R.R. Corp., 200 F.3d 580, 581
(8th Cir. 2000).

       Rhonda Smith brought a class action lawsuit in Missouri state court against
American States for breach of contract when American States refused to compensate
her for the diminished value of her automobile after it was damaged in an accident. She
sought damages, statutory penalties, attorney's fees, interest, and costs. The class
consisted of American States' policyholders in Missouri who had submitted damage
claims to American States within a certain period of time. American States removed
the action to federal court on the basis of diversity jurisdiction. The district court
remanded the case to state court for lack of subject matter jurisdiction because
American States could not meet the $75,000 amount in controversy requirement. There
was no question that complete diversity existed between the parties. American States
appeals the remand order.

        Under 28 U.S.C. § 1447(d), an order remanding an action for lack of subject
matter jurisdiction is not reviewable on appeal unless the action was removed pursuant
to 28 U.S.C. § 1443, pertaining to removal in civil rights actions, an exception not
applicable in this case. Here, the district court determined that it lacked subject matter
jurisdiction over this case because the defendant was unable to prove that the amount
in controversy exceeded $75,000. Thus, the district court's remand order is not
reviewable. The remand order must stand whether it is erroneous or not. Vincent, 200
F.3d at 580. Consequently, we decline to address American States' other arguments
that it could meet the amount in controversy requirement by aggregating the individual
plaintiffs' claims, by aggregating any state statutory penalties which may be assessed
in the favor of any individual plaintiff, and by consideration of the possible award of
attorney's fees to the plaintiffs.

      American States' attempt to bypass the § 1447(d) obstacle to reviewability by
suggesting that its constitutional rights to due process and equal protection were

                                            2
violated by the remand order fails. American States asserts that the district court's
reliance on the single plaintiff perspective in determining the amount in controversy,
rather than considering the defendant's calculation of the amount in controversy, is
discriminatory. Our own circuit precedent requires the district court to rely solely on
the plaintiff's viewpoint in meeting the requisite amount. See Mass. State Pharm. Ass'n
v. Fed. Prescription Serv., Inc., 431 F.2d 130, 132 (8th Cir. 1970); see also Trimble v.
Asarco, Inc., 232 F.3d 946, 960-62 (8th Cir. 2000) (each and every member of plaintiff
class must satisfy the jurisdictional amount; plaintiffs' claims cannot be aggregated
where the plaintiffs assert separate and distinct claims). Reliance on the plaintiff's
perspective does not violate American States' constitutional rights to due process or
equal protection and is in accordance with the law of this circuit, by which we are
bound. See Hazen ex rel. LeGear v. Reagen, 208 F.3d 697, 698 (8th Cir. 2000)(one
panel of this circuit may not overrule another panel). Without a meritorious
constitutional claim, American States cannot seek review of the remand order.

      For the foregoing reasons, we dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           3